Citation Nr: 0101297	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for joint pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968 and from October 1990 to May 1991.  He also served 
in the Reserves.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran has also requested reopening of his claim for 
service connection for a hearing loss.  The RO denied the 
request to reopen that claim in February 1999.  The record 
does not include a notice of disagreement in response to the 
denial of the request to reopen the claim for service 
connection for a hearing loss. 

The veteran's claims were before the Board in April 1998 and 
July 1999, at which time they were remanded for additional 
development.  The Board granted the veteran's claim for 
service connection for a skin rash as a manifestation of an 
undiagnosed illness; accordingly that issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

3.  The veteran currently exhibits objective indications of 
joint pain of the elbows, shoulders, low back, and knees from 
an undiagnosed illness; such objective indications have 
manifested to a degree of 10 percent or more.  




CONCLUSION OF LAW

The criteria for establishing service connection for joint 
pain of the elbows, shoulders, low back, and knees as a 
manifestation of an undiagnosed illness have been met.  
38 U.S.C.A. § 1110, 1117 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that a medical examination from 
June 1965, the veteran's lower extremities were evaluated as 
normal.  On a report of medical history form from June 1965, 
the veteran indicated that he did not have swollen or painful 
joints or a trick or locked knee.  At a September 1965 
medical examination, the veteran's lower extremities were 
evaluated as normal.  At an August 1966 medical examination, 
the veteran's lower extremities were evaluated as normal.  In 
a report of medical history form from August 1966, the 
veteran placed a check in the no box regarding whether he had 
swollen or painful joints or a trick or locked knee.  At a 
May 1968 medical examination, the veteran's skin and lower 
extremities were evaluated as normal.  

Service personnel records were submitted from 1977 to 1993.  

A report of a medical examination from February 1976 shows 
that the veteran's lower extremities were evaluated as 
normal.  On his report of medical history form, the veteran 
reported that he did not have swollen or painful joints or a 
trick or locked knee.  A report of a medical examination from 
February 1980 shows that the veteran's lower extremities were 
evaluated as normal.  On his report of medical history form, 
the veteran reported that he did not have swollen or painful 
joints or a trick or locked knee.  A report of a medical 
examination from July 1983 shows that the veteran's lower 
extremities were evaluated as normal.  On his report of 
medical history form, the veteran reported that he did not 
have swollen or painful joints or a trick or locked knee.  A 
report of a medical examination from May 1987 shows that the 
veteran's lower extremities were evaluated as normal.  On his 
report of medical history form, the veteran reported that he 
did not have swollen or painful joints or a trick or locked 
knee.  A report of a medical examination from February 1990 
shows that the veteran's lower extremities were evaluated as 
normal.  On his report of medical history form, the veteran 
reported that he did not have swollen or painful joints or a 
trick or locked knee.  The veteran was treated for knee pain 
on November 1, 1990 after twisting his right knee.  A report 
of an April 1991 medical examination showed that the 
veteran's lower extremities were evaluated as normal.  On his 
report of medical history form, the veteran reported that he 
did not have swollen or painful joints or a trick or locked 
knee.  The veteran was seen in March 1995 for right and left 
knee pain on the inside of his knee.  The examiner's 
impression was bilateral knee instability.  The veteran was 
put on physical profile for physical training to include no 
push ups and no running.  

The veteran was afforded a VA examination in September 1991.  
The examiner diagnosed the veteran with chronic soft tissue 
swelling of the left knee.

Copies of VA outpatient treatment records were submitted from 
May 1994.  

The veteran was afforded a VA examination for his joints in 
May 1995.  The examiner's impression was a normal bilateral 
knee examination.  

The veteran was afforded a hearing before the RO in November 
1996, a transcript of which has been associated with the 
claims folder.  He stated that his primary specialty during 
the Persian Gulf War was working in the chemical 
decontamination company in Saudi Arabia.  Regarding his 
joints, the veteran stated that his knees, in particular his 
left one, tended to give way.  He stated that he injured his 
knee at Fort Jackson when he was activated in October 1990 
and that he received a limited profile for his knee.  He 
stated that his elbows were painful and that he felt 
discomfort in his shoulders, back, and upper neck.  Regarding 
his skin cancer, the veteran stated that it was first 
diagnosed in November 1992.  He stated that he developed a 
sore on the inside of his nose while he was in Saudi Arabia.  

Dr. J. A. submitted a letter from December 1996.  He stated 
that the veteran was seen in November 1994 for left knee pain 
and lower back pain.  The veteran did not report a previous 
injury to his left knee, but opined that his knee pain was 
related to his service in Desert Storm.  Examination showed 
decreased joint freeplay and reduction in flexion of the left 
knee compared to the right.  Swelling was apparent.  
Tenderness and muscle spasm were noted in the cervical and 
lumbar regions.  

A VA x-ray report regarding the veteran's knees from November 
1997 was submitted.  The examiner concluded that there was 
mild degenerative change in the knees, bilaterally, with 
moderate joint space narrowing involving the medial and 
lateral compartments bilaterally.

A VA x-ray report regarding the veteran's right shoulder from 
November 1997 was submitted.  The examiner noted that there 
was moderately severe acromioclavicular joint hypertrophy and 
minimal sclerosis of the rotator cuff insertion and 
glenohumeral joint degeneration.  The examiner commented that 
there might have been a remote fracture of the distal right 
clavicle.  

A VA examination report regarding the veteran's joints was 
submitted from November 1997.  Regarding his right shoulder, 
the veteran stated that about a year or two prior he felt a 
popping sensation in his right shoulder, and that ever since 
he had constant pain in his right shoulder which was worse 
with overhead activities.  Regarding his knees, the veteran 
described bilateral knee pain with the left knee being worse 
than the right.  The examiner noted that the veteran had a 
positive history for a shrapnel wound to the right knee 
during his Vietnam service and that he reinjured his right 
knee in 1990 while stationed at Fort Jackson.  The examiner 
noted that the veteran had tended to favor his left knee 
because of his right knee pain to the point where the 
veteran's left knee discomfort was worse than the right.  The 
examiner's impressions were impingement syndrome of the right 
shoulder and degenerative joint disease and bilateral patella 
femoral crepitations with probable early mild degenerative 
joint disease.  

The examiner commented that the veteran did not raise any new 
issues during the examination and that he specifically denied 
any additional musculoskeletal pathology.  The examiner 
opined that he did not think that the veteran's symptoms were 
part of any particular disease process.  

A VA x-ray of the left knee was conducted in November 1998.  
It reported minimal degenerative joint disease at the left 
knee, radiographically similar to the November 1997 study.  

The veteran underwent a VA orthopedic examination in November 
1998.  The examiner's impression was that after reviewing the 
veteran's C-file, the veteran's symptoms and physical signs 
were consistent with mild to moderate degenerative joint 
changes in his left knee.  The examiner commented that this 
may have begun with his original twisting injury to his left 
knee back in 1990.  The examiner commented that as with most 
cases of degenerative joint disease, there appeared to be an 
idiopathic cause for his problem, but that it may have been 
related to his twisting injury back in 1990.  

The veteran underwent a VA general medical examination in 
November 1998.  Diagnosis was diffuse arthralgias.  

In December 1998, the VA examiner who examined the veteran in 
November 1998 prepared an addendum to his report.  The 
examiner commented that the signs and symptoms of 
osteoarthrosis that the veteran had were his intermittent 
sharp pain with occasional popping, locking, and giving way.  
The veteran stated that his symptoms were worse with 
stooping, climbing, and bending.  The veteran stated that his 
pain occurred approximately on average, once a month and was 
primarily located on the anterior aspect of his knee.  The 
veteran stated that the popping occurred on a daily basis and 
was worse in the morning.  The veteran stated that this was 
worse when he stood from a seated position or when he had to 
climb upstairs.  The examiner stated that the veteran's joint 
signs were attributed to a diagnosed joint disease, 
consistent with osteoarthrosis because on his physical 
examination he had tenderness to palpation as well as 
osteophytes which were palpable at the medial joint line as 
well as the patellofemoral joint.  The examiner commented 
that these were consistent with bicompartmental 
osteoarthrosis.  The examiner commented that the veteran did 
have patellofemoral crepitation with motion as was previously 
discussed at the examination.  The examiner commented that 
the joint signs and symptoms which were attributed to 
osteoarthrosis were chronic in nature as this had been going 
on since his original twisting injury back in 1990.  

The veteran underwent a VA examination in March 2000.  The 
examiner stated that he did not have the claims file 
available for review.  The veteran's arthralgias involved his 
knees, elbows, shoulders, and low back, and these tended to 
be stiff and painful in the morning, and to get better over 
the course of the day.  Examination showed that the veteran 
had symmetric distal pulses, no peripheral clubbing, 
cyanosis, or edema.  He had a normal joint exam, except for 
some crepitus of the right shoulder on passive range of 
motion.  He had a normal gait, and normal strength in all 
extremities.  

The veteran underwent a VA examination in April 2000, and was 
examined by the same examiner who had examined him in March 
2000.  The examiner stated that he had reviewed the veteran's 
claims file.  The veteran claimed of arthralgia of multiple 
joints.  He stated that he was stiff in the mornings and 
loosened up during the day, and was frequently fatigued.  He 
stated that his joints did not swell or become red or hot.  
He stated that a hot shower helped loosen his joints in the 
mornings.  Diagnoses were multiple arthralgias.  The examiner 
stated that it was unclear whether the arthralgias were 
related to Gulf War Syndrome, but that they very well could 
be.  The examiner recommended lab tests to include a 
rheumatoid factor ANA, sedimentation rate, CBC, chem-7, and 
liver function tests.  

The veteran was seen in the VA rheumatology clinic in June 
2000 for joint complaints for 9 years.  The veteran stated 
that he had a twisting injury to his back 9 years ago, and 
since that time had basically had pain of the knees and 
shoulders.  He complained of muscle cramps which made him 
drop things.  Examination showed that the finger joints were 
within normal limits.  The wrists, elbows, hips, feet, and 
spine were within normal limits.  There was mild crepitus of 
the shoulders noted with right greater than left, but with 
full range of motion.  The knees again had bilateral crepitus 
with full range of motion and no swelling or erythema.  X-ray 
results showed degenerative joint disease in the shoulders 
and knees.  The examiner commented that the veteran had 
degenerative arthritis which could explain his pain.


By rating decision dated August 2000, the RO granted the 
veteran service connection for traumatic arthritis of the 
left knee with an evaluation of 10 percent effective April 
10, 1995.  


Analysis

All relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

As will be discussed in more detail below, following a 
careful review of the record, it is determined that service 
connection is warranted for pain in the elbows, shoulders, 
low back, and knees.  VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection for signs or symptoms which 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.  



At the veteran's March 2000 VA examination, the veteran was 
noted to have multiple arthralgias.  The examiner at the 
veteran's April 2000 VA examination  (the same examiner as at 
the March 2000 examination) commented that the veteran's 
arthralgias "very well could be" related to Gulf War 
Syndrome.  The examiner's notation of "Gulf War Syndrome" 
does not constitute a "known clinical diagnosis" within the 
meaning of 38 C.F.R. § 3.317.  See 60 Fed. Reg. 6660, 6662 
(1995).  However, in the context of this case, the Board 
finds that such a diagnosis does constitute an opinion as to 
the source or cause of the veteran's arthralgias.

"Arthralgia" is defined as pain in a joint.  Dorland's 
Illustrated Medical Dictionary at 1085 (28th ed., 1994); 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Based on this 
definition, it is determined that "arthralgia" is not a 
diagnosis of a disease.

Upon careful review of the evidence, the Board finds that 
since separation from service the veteran has had pain in the 
elbows, shoulders, low back, and knees which has not been 
found by physicians to be related to any definite diagnosis.  
Service connection for pain in the elbows, shoulders, low 
back, and knees as a result of undiagnosed illness, is thus 
established. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

It is noted that in June 2000, the veteran was diagnosed with 
degenerative joint disease in the shoulders and knees, and 
that he is service connected for traumatic arthritis of the 
left knee.  However, in light of the fact that an examiner 
noted that the veteran's arthralgias very well could be 
related to Gulf War Syndrome, it is determined that service 
connection for joint pain in the shoulders and knees is still 



warranted.  While the veteran stated that his upper neck was 
painful at a RO hearing in November 1996, no examiner has 
ever stated that neck pain was attributable to Gulf War 
Syndrome.  


ORDER

Service connection for joint pain of the elbows, shoulders, 
low back, and knees is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



